The appellant has filed a motion for a rehearing of a judgment of affirmance rendered in this case at a previous day of this term. The appellant shows in his motion no other grounds for revising the judgment of the lower court than those urged in his brief for a reversal of the case. In addition to what was said by the court in affirming the case, it may be stated that the emergency in Article 797 of the Code of Criminal Procedure, which provides for the entry of a judgment, "nunc pro tunc," as insisted on by counsel, did not occur. The clerk proceeded, under the direction of the court, to make the entry of judgment as soon as the verdict was brought in and presented by the jury and as soon as the motion for a new trial was overruled, and defendant sentenced, he proceeded to enter these orders. The statutes authorize this to be done in a case like this, where an appeal is taken after the legal hour of adjournment on the last day of the term. The verdict was received, and the sentence passed on defendant, and notice of appeal given, all before 12 o'clock m., on Saturday night, the 14th of May, 1892, and the entries were completed afterwards, and before the time allowed to do this by law had expired. See Articles 795, 796, Code Criminal Procedure. The motion for rehearing is refused.
Motion overruled.